Exhibit 10.2

BANKRATE, INC.

SHORT-TERM INCENTIVE PLAN

 

Section 1. Purpose

The purposes of this Bankrate, Inc. Short-Term Incentive Plan (this “Plan”) are
to (a) compensate certain members of senior management of Bankrate, Inc., a
Delaware corporation (the “Company”), and its Subsidiaries on an individual
basis for significant contributions to the Company and its Subsidiaries, and
(b) stimulate the efforts of such members by giving them a direct financial
interest in the performance of the Company. Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in Section 2.

 

Section 2. Definitions

“Affiliate” means any Subsidiary or any other corporation, partnership, joint
venture, limited liability company, or other entity or enterprise, of which the
Company owns or controls, directly or indirectly, 20% or more of the outstanding
shares of stock normally entitled to vote for the election of directors, or of
comparable equity participation and voting power.

“Award” has the meaning set forth in Section 5.1.

“Board” means the Board of Directors of the Company.

“Cause” means, except as specified otherwise by the Committee at the time of the
Award grant, a finding by the Board that the applicable Participant (a) has
breached his or her employment or service contract or noncompetition agreement
with the Company; (b) has engaged in disloyalty or dishonesty to the Company,
including, without limitation, fraud, embezzlement, theft, malfeasance, gross
negligence, or misconduct that, in the judgment of the Board, is, or is likely
to, lead to material injury to the Company or the business reputation of the
Company; (c) has willfully failed to comply with the direction of the Board or
failed to follow the policies, procedures, and rules of the Company; (d) has
negligently failed to comply with the direction of the Board or failed to follow
the policies, procedures, and rules of the Company and such negligent failure
was not cured within 30 days of receipt of written notice; (e) has been
convicted of, or has entered a plea of guilty or no contest to, a felony or
crime involving moral turpitude; or (f) has disclosed trade secrets or
confidential information of the Company to Persons not entitled to receive such
information. Notwithstanding the foregoing, if a Participant is party to an
individual employment agreement that is operative and that defines “Cause,” such
definition shall apply for purposes of this Plan.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

“Committee” means the committee of the Board designated by the Board to
administer this Plan, provided that such committee shall consist solely of two
or more “outside directors” within the meaning of Section 162(m) of the Code.

“Company” has the meaning set forth in Section 1.



--------------------------------------------------------------------------------

“EBITDA” means, for a Performance Period, consolidated net income before net
interest expense, consolidated income taxes, and consolidated depreciation and
amortization; provided, however, that EBITDA shall exclude any or all
“extraordinary items” as determined under U.S. generally acceptable accounting
principles including, without limitation, the charges or costs associated with
restructurings of the Company, discontinued operations, other unusual or
non-recurring items, and the cumulative effects of accounting changes, and as
identified in the Company’s financial statements, notes to the Company’s
financial statements, or management’s discussion and analysis of financial
condition and results of operations contained in the Company’s most recent
report filed with the United States Securities and Exchange Commission pursuant
to the Exchange Act.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.

“Executive Officer” means each individual who is an officer of the Company or
any Subsidiary and who is subject to the reporting requirements under
Section 16(a) of the Exchange Act.

“Participant” shall mean, for any particular Performance Period, (a) any
Executive Officers, and (b) any officer of the Company or its Subsidiaries who
is (or who, in the determination of the Committee, may reasonably be expected to
be) a “covered employee” within the meaning of Section 162 (m) of the Code for
such Performance Period and who is designated to participate in this Plan by the
Committee no later than the earlier of (i) 90 days following the commencement of
such Performance Period and (ii) the completion of 25% of such Performance
Period.

“Performance Period” means the fiscal year of the Company.

“Person” means any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

“Plan” has the meaning set forth in Section 1.

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity or enterprise of which the Company, as
applicable, owns or controls, directly or indirectly, a majority of the
outstanding shares of stock normally entitled to vote for the election of
directors or of comparable equity participation and voting power.

 

Section 3. Term

Subject to Section 6.1, this Plan shall take effect for the Company’s
2015 fiscal year and shall remain in effect for all future fiscal years of the
Company, unless amended or terminated by the Company pursuant to Section 6.2.

 

Section 4. Administration and Interpretation

The Committee shall have authority to prescribe, amend, and rescind rules and
regulations relating to this Plan, to provide for conditions deemed necessary or
advisable to

 

2



--------------------------------------------------------------------------------

protect the interests of the Company, to interpret the Plan, and to make all
other determinations necessary or advisable for the administration and
interpretation of the Plan and to carry out its provisions and purposes. Any
determination, interpretation, or other action made or taken (including any
failure to make any determination or interpretation, or take any other action)
by the Committee pursuant to the provisions of this Plan, shall, to the greatest
extent permitted by law, be within its sole and absolute discretion and shall be
final, binding, and conclusive for all purposes and upon all Persons and shall
be given deference in any proceeding with respect thereto. The Committee may
appoint accountants, actuaries, counsel, advisors, and other Persons that it
deems necessary or desirable in connection with the administration of this Plan.
The Committee’s determinations under the Plan need not be uniform and may be
made by the Committee selectively among Persons who receive, or are eligible to
receive, Awards under this Plan, whether or not such Persons are similarly
situated. To the maximum extent permitted by law, no member of the Committee
shall be liable for any action taken or decision made in good faith relating to
this Plan or any Award hereunder.

 

Section 5. Awards

5.1. Awards for Participants. For each Performance Period of the Company, each
Participant shall be eligible to receive an award payable in cash (an “Award”)
in an amount determined by the Committee as provided in this Plan. With respect
to each Performance Period, the Chief Executive Officer of the Company shall,
subject to Section 5.2, be entitled to receive an Award equal to $5 million if
the Company’s EBITDA for such Performance Period is greater than zero. With
respect to each Performance Period of the Company, each other Participant shall,
subject to Section 5.2, be entitled to receive an Award equal to $2.5 million if
the Company’s EBITDA for such Performance Period is greater than zero. Except as
otherwise provided in this Plan, a Participant must be employed with the Company
on the date on which Awards for a Performance Period are payable generally to
receive an Award with respect to such Performance Period.

5.2. Negative Discretion. Notwithstanding anything contained in this Plan to the
contrary, the Committee in its sole discretion may reduce any Award to any
Participant to any amount, including zero, prior to payment of such Award.

5.3. Certification. As a condition to the right of a Participant to receive an
Award, the Committee shall first certify in writing the Company’s EBITDA and
that the Award has been determined in accordance with the provisions of this
Plan.

5.4. Payment of Awards. Awards for any Performance Period shall be determined as
soon as reasonably practicable after such Performance Period and shall be paid
to the applicable Participant in cash in a lump sum no later than the 15th day
of the third month following such Performance Period.

5.5. Termination of Employment. Unless otherwise determined by the Committee
(whether before or after the commencement of an applicable Performance Period,
but provided that the Committee shall have no discretion to make a determination
pursuant to this clause to the extent that the ability to exercise such
discretion would cause the applicable Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code), if a

 

3



--------------------------------------------------------------------------------

Participant’s employment is terminated for any reason prior to the date on which
Awards for a Performance Period are paid, the Participant shall cease being
eligible for an Award with respect to such Performance Period.

 

Section 6. Miscellaneous

6.1. Effective Date; Stockholder Approval. The effective date of the Plan is
January 1, 2015. The Plan shall be submitted to the stockholders of the Company
for approval at the 2015 annual meeting and the effectiveness of the Plan is
subject to stockholder approval.

6.2. Amendment; Termination. The Committee of the Company may from time to time
amend this Plan in any respect or terminate this Plan in whole or in part,
provided that such action will not cause an Award to become subject to the
deduction limitations contained in Section 162(m) of the Code.

6.3. No Assignment. The rights hereunder, including, without limitation, rights
to receive an Award, shall not be pledged, assigned, transferred, encumbered, or
hypothecated by an employee of the Company or its Subsidiaries, and during the
lifetime of any Participant, any payment of an Award shall be payable only to
such Participant.

6.4. No Right to Employment. The designation of an officer as a Participant or
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company or any Affiliate. Nothing in this Plan or
any Award agreement shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate any Participant’s employment at any time
and for any reason.

6.5. No Impact on Benefits. Except as may otherwise be specifically stated under
any employee benefit plan, policy, or program, no amount payable in respect of
any Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy, or program. No amount payable
in respect of any Award shall be deemed part of a Participant’s regular,
recurring compensation for purposes of any termination, indemnity, or severance
pay laws. Participation in this Plan does not exclude a Participant from
participation in any other employee benefit plans, policies, or programs of the
Company, including other bonus or incentive plans. Nothing in this Plan shall be
construed to limit the right of the Company to establish other plans or to pay
compensation to its employees, in cash or property, in a manner that is not
expressly authorized under this Plan.

6.6. Withholding. The Company shall have the right and power to deduct from all
amounts paid to a Participant (whether under this Plan or otherwise) or to
require a Participant to remit to the Company promptly upon notification of the
amount due, an amount to satisfy the minimum federal, state, local, or foreign
taxes or other obligations required by law to be withheld with respect thereto
with respect to any Award under this Plan.

6.7. Right to Offset. Notwithstanding any provisions of this Plan to the
contrary, and to the extent permitted by applicable law (including, without
limitation, Section 409A of the Code), the Company may offset any amounts to be
paid to a Participant (or, in the event of the Participant’s death, to his or
her beneficiary or estate) under this Plan against any amounts that such
Participant may owe to the Company or any Affiliate.

 

4



--------------------------------------------------------------------------------

6.8. Governing Law; Construction. This Plan and any actions taken hereunder
shall be governed by, and construed in accordance with, the laws of the State of
Delaware and applicable United States federal law, without regard to the
application of the conflicts of laws provisions thereof. Titles and headings to
sections are for purposes of reference only, and shall in no way limit, define,
or otherwise affect the meaning or interpretation of this Plan.

6.9. Severability. If any one or more of the provisions of this Plan shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

6.10. Unfunded Plan. It is presently intended that this Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the delivery of payments
relating to Awards granted pursuant to this Plan. To the extent that any
Participant acquires a right to receive payments from the Company in respect to
any Award, such right shall be no greater than the right of any unsecured
general creditor of the Company.

6.11. Section 162(m). It is intended that Awards qualify as “performance-based
compensation” under Section 162(m) of the Code, and all payments made under this
Plan be excluded from the deduction limitations contained in Section 162(m) of
the Code. This Plan shall be construed at all times in favor of its meeting the
“performance-based compensation” exception contained in Section 162(m) of the
Code. Accordingly, the Committee shall have no discretion under this Plan
(including, without limitation, with respect to adjustments to EBITDA) if the
exercise of such discretion or the ability to exercise such discretion would
cause such Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code. If any Plan provision is found not to be in
compliance with the “performance-based compensation” exception contained in
Section 162(m) of the Code, that provision shall be deemed amended so that this
Plan does so comply to the extent permitted by law and deemed advisable by the
Committee.

6.12. Section 409A. It is intended that this Plan will be exempt from
Section 409A of the Code, and this Plan shall be interpreted and construed on a
basis consistent with such intent. This Plan may be amended in any respect
deemed necessary (including retroactively) by the Committee in order to preserve
exemption from Section 409A of the Code. A Participant is solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
such Person in connection with any distributions to such Person under this Plan
(including, without limitation, any taxes and penalties under Section 409A of
the Code), and neither the Company nor any Affiliate shall have any obligation
to indemnify or otherwise hold a Participant harmless from any or all of such
taxes or penalties.

 

5